MEMORANDUM OPINION Mr. JUSTICE LEIGHTON delivered the opinion of the court: This appeal is from a judgment that ousted appellant from the office of mayor of Calumet City, Illinois. A quo warranto complaint by appellee alleged that in a federal prosecution, appellant was convicted of an infamous crime. While the cause was pending, appellant’s conviction was affirmed. (United States v. Nowak (7 Cir. 1971), 448 F.2d 134.) Both parties filed motions for summary judgment. After hearing argument the trial judge found that appellant was convicted of an infamous crime, a fact which, pursuant to constitutional and statutory provisions, disqualified him from holding public office. (See Ill. Const. 1870, art. IV, sec. 4; Ill. Rev. Stat. 1969, ch. 46, par. 25 — 2(Fifth); Ill. Rev. Stat. 1969, ch. 38, par. 124 — 2(a).) The trial judge denied appellant’s motion and granted appellee’s. The only issue in this appeal is whether appellant’s federal conviction was for an infamous crime. Soon after the appeal was docketed in this court, one of appellant’s constituents filed an original petition for a writ of prohibition from the Supreme Court of Illinois. AppeHant was a party in that proceeding. In its November 1971 Term, the Supreme Court filed an opinion in which it awarded the writ, holding that appellant’s federal conviction was infamous. (See People ex rel. Taborski v. Illinois Appellate Court, First District, 50 lll.2d 336.) Thus, the only issue appellant presents for our review has been resolved against him. For this reason, appellee has moved for summary affirmance. The motion is sustained. The judgment is affirmed. This opinion is filed in conformance with Supreme Court Rule 23. Ill. Rev. Stat, ch. 110A, par. 23, adopted, effective January 31, 1972. Judgment affirmed. STAMOS, P. J., and SCHWARTZ, J., concur.